By the Court.
The District Court, by the express terms of the act establishing it, has jurisdiction of civil actions in which the property replevied does not exceed $300 in value. St. 1872, e. 199, § 9. The motion to dismiss, after answering to the merits, was too late. Simonds v. Parker, 1 Met. 508. By our law, replevin lies for the unlawful detention of goods lawfully taken. Gen. Sts. c. 143, § 10. Esson v. Tarbell, 9 Cush. 407. The instructions were correct and sufficient
JF* ceptions^overruled.